Citation Nr: 1030402	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1941 to September 
1945.  He died in December 2007.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
which denied service connection for the Veteran's cause of death.

In her June 2008 notice of disagreement (NOD), the appellant 
indicated that she was also seeking entitlement to benefits under 
38 U.S.C.A. § 1151.  The RO subsequently issued a statement of 
the case (SOC) which continued the denial of benefits, including 
those available under 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died at 
the age of 88 in December 2007.  The immediate cause of death was 
interstitial pulmonary fibrosis, due to chronic obstructive 
pulmonary disease (COPD).

2.  At the time of his death, service connection was established 
for prostatitis, rated as 40 percent disabling; bilateral pes 
planus, rated as 30 percent disabling; posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling; degenerative 
arthritis of the left mid-tarsal joints, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as 0 percent disabling.  The Veteran had also 
been granted a total disability rating based on individual 
unemployability (TDIU) as of November 8, 2004.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.

4.  The competent evidence of record does not demonstrate that 
the Veteran's death was caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA treatment.

5.  There is no competent evidence of record indicating that 
Veteran's death was caused by VA treatment and was due to an 
event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2009).

2.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death are not 
warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the appellant's claims, a 
letter dated in April 2008 was sent to the appellant in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
notified of the evidence that was needed to substantiate her 
claim; what information and evidence that VA will seek to provide 
and what information and evidence the appellant was expected to 
provide, and that VA would assist her in obtaining evidence, but 
that it was her responsibility to provide VA with any evidence 
pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  An additional letter 
dated March 2009 informed the appellant of the evidence necessary 
to substantiate her claim for benefits under 38 U.S.C.A. § 1151, 
informed the appellant of the Veteran's service-connected 
conditions, and notified the appellant of the criteria for 
establishing an effective date.  The Board notes that disability 
ratings are not applicable to dependency and indemnity 
compensation (DIC) claims.

In the context of a DIC claim, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the March 2009 letter that 
addressed all notice elements.  Although the notice letter was 
not sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and given 
ample time to respond, but the claim was then readjudicated by 
way of an SSOC in May 2009, after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the United 
States Court of Appeals for Veterans Claims (Court) to be 
persuaded that no prejudice resulted from a notice error, "the 
record must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, VA 
authorized opinion, and death certificate have been associated 
with the claims file.  The appellant's lay statements have also 
been associated with the claims file.

The Board specifically notes that a VA opinion was obtained with 
respect to the appellant's claim.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
opinion obtained in this case is adequate as it is predicated on 
a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and, to the extent 
possible, provides an opinion as to the etiology of the cause of 
the Veteran's death.  

The Board notes that the VA examiner who conducted the Veteran's 
January 2010 VA examination was unable to provide an opinion as 
to the origin of the Veteran's Aspergillus infection without 
resort to speculation.  The Court recently held that, in general, 
it must be clear on the record that the inability to opine on 
questions of diagnosis and etiology is not the first impression 
of an uninformed examiner, but rather an assessment arrived at 
after all due diligence in seeking relevant medical information 
that may have bearing on the requested opinion.  Jones v. 
Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Id at 390.  As discussed below, however, 
the examiner in this case provided a rationale to support his 
speculative opinion, and there it does not appear that further 
development would be productive.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the appellant with every opportunity to submit 
evidence and arguments in support of her claim, and to respond to 
VA notices.  The appellant has not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.

B.  Evidence

The certificate of death reflects that the Veteran died at the 
age of 88 in December 2007.  The immediate cause of death was 
interstitial pulmonary fibrosis, due to COPD.

Service treatment records indicate that the Veteran underwent an 
enlistment examination in July 1941.  An x-ray of the chest noted 
minimal tuberculosis, but was otherwise negative, and the Veteran 
was accepted for service.  In March 1942, he was treated for 
acute bronchitis.

The Veteran was diagnosed with mild COPD in January 2003.  
Treatment records dated April 2006 noted the Veteran had a stable 
combined obstructive and restrictive ventilation defect.

In June 2007, the Veteran complained of a cold that had persisted 
for one week.  He reported having a productive cough with vague 
anterior chest pain.  He denied any fever, nausea, vomiting, or 
bleeding.  He was diagnosed with acute bronchitis.

The Veteran was seen again in September 2007.  He reported having 
a productive cough that had progressively worsened during the 
preceding two weeks.  He also complained of tightness in the 
chest.  He was again diagnosed with acute bronchitis and 
prescribed antibiotics.  One week later, the Veteran's wife 
called to report that the Veteran's condition had not improved.  
After examination, the Veteran was diagnosed with unresolved 
bronchitis and costochondritis.  He was prescribed a Z-pak and 
discharged in stable condition.

The Veteran returned for treatment later in September 2007, and 
was hospitalized from September 17, 2007 to October 12, 2007.  He 
complained of increasing dyspnea on exertion and a dry, hacking 
cough during the preceding four weeks.  After his condition 
failed to improve, he underwent a bronchoscopy, which was 
suggestive, though not diagnostic, for Aspergillus.  Treatment 
records note that the Veteran became hypotensive, cold, clammy, 
and confused after an initial intravenous dose of Voriconazole.  
He was transferred to the intensive care unit (ICU) for closer 
monitoring.  His Voriconazole treatment was changed to oral 
administration, but he only received 1 or 2 doses before the 
pharmacy apparently ran out.  Itraconazole was started in place 
of Voriconazole.  He was later switched back to oral 
Voriconazole.  The Veteran's condition improved while on anti-
fungal therapy, and treatment records noted that he was able to 
go outside for the first time in nearly a month.  He was 
discharged with instructions to complete 10 days of oral 
Voriconazole and 5 days of Moxifloxacin.

Treatment records dictated in December 2007 include a notation 
that the Veteran was treated in October for hospital-acquired 
pneumonia.  He was noted to have been admitted to NHCU for rehab 
on October 12, 2007.  He was readmitted on October 15, 2007 until 
October 18, 2007 for Aspergillus infection.  He returned on 
November 13, 2007 for hypoxia.  He was placed in the ICU and was 
dependent on a ventilator.  Despite his long stay and aggressive 
treatment, he could not be weaned off of the ventilator or 
steroids.  His family decided to remove him from mechanical 
ventilation and be placed in comfort care.  He succumbed to end-
stage COPD and respiratory failure in December 2007.

VA obtained an opinion in this case in May 2009.  The examiner 
reviewed the claims file, and included the above history in the 
examination report.  The examiner stated that it was not possible 
to say beyond mere speculation that the Aspergillus organism was 
a nosocomial, or hospital-acquired, infection.  The records did 
not indicate any breach of technique during the Veteran's 
hospitalization prior to the bronchoscopy which detected the 
Aspergillus.  The treatment he received was at least partially 
successful because he was discharged in October and remained out 
of the hospital until almost a month later.

The examiner further opined that the Veteran's medical care, 
treatment, and examinations were not the cause of his Aspergillus 
infection.  He stated that Aspergillus is a very common 
nosocomial or acquired cause of pneumonia and that the overall 
fatality rate is quite high.  Usually, this type of infection was 
associated with surgical procedures, examinations such as 
bronchoscopy, ventilators, and endotracheal tubes.  It was not 
beyond the realm of possibility, however, that the Veteran came 
into the hospital in September with the Aspergillus infection 
already extant.  It might have been caused by contaminated 
aerosol devices.

The examiner also stated that, if one was to conclude that the 
Aspergillus infection was truly hospital-acquired, then the 
pneumonia caused by this organism was less likely than not the 
result of carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault.  In the best hospitals, 
this type of infection occurs in people who are already 
compromised, as the Veteran was.  His preexisting COPD, long 
smoking history, age, and multiple medical problems, including 
heart and neurological disease, were predisposing factors to his 
lack of resistance to this organism.

Finally, the examiner also noted that the Aspergillus pneumonia 
was the result of an event which was not reasonably foreseeable.  
It was not possible for hospital personnel to have known that 
this condition would develop, and indeed, he received proper 
diagnostic procedures and laboratory procedures to make the 
diagnosis.  His age and preexisting COPD were the circumstances 
that caused him to be unable to recover from this problem, 
coupled with the fact that relevant literature stated that the 
fatality rate from high-risk organisms such as Aspergillus was as 
high as 95 to 100 percent.  The examiner attached the referenced 
literature to the examination report.

C.  Applicable Law and Analysis

1.  Service Connection

Determinations as to whether service connection may be granted 
for a disability that caused or contributed to a veteran's death 
are based on the same statutory and regulatory provisions that 
generally govern determinations of service connection.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  Service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

The death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes that 
a disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312(a) (2009).  A principal cause of 
death is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 3.312(c) 
(2009).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2009).

In this case, service connection for the cause of the Veteran's 
death is not warranted.  Although the Veteran was diagnosed with 
acute bronchitis during service, the evidence of record does not 
establish that this particular disease resulted in a chronic 
disability or otherwise contributed to the Veteran's death.  The 
Veteran's diagnosis in service was in March 1942.  The next 
documented diagnosis of a respiratory condition was COPD in 
January 2003, almost 61 years after he was diagnosed with 
bronchitis in service, and almost 58 years after his discharge 
from service.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There is 
no other competent evidence in the claims file to support a link 
between the Veteran's cause of death and service.

2.  38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 are payable for additional disability not the result of the 
veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or in the case of an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated 
for claims filed as of October 1, 1997.  Prior to that time, 38 
C.F.R. § 3.358 is to be applied.  In this case, the Veteran's 
claim was received after October 1, 1997.  Thus, 38 C.F.R. § 
3.361 is for application. 
 
38 C.F.R. § 3.361(b) states that to determine whether a veteran 
has an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon which 
the claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation requirements of 
this paragraph and paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death due to training 
and rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of this 
section.  Actual causation is required.  To establish causation, 
the evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran has 
an additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  The provision of training and rehabilitation 
services or CWT program cannot cause the continuance or natural 
progress of a disease or injury for which the services were 
provided.  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  Minor 
deviations from the requirements of § 17.32 of this chapter that 
are immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the circumstances 
specified in § 17.32(b) of this chapter, as in emergency 
situations.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown that 
the veteran's participation in an essential activity or function 
of the training, services, or CWT program provided or authorized 
by VA proximately caused the disability or death.  The veteran 
must have been participating in such training, services, or CWT 
program provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part of a 
CWT program under 38 U.S.C§ 1718.  It need not be shown that VA 
approved that specific activity or function, as long as the 
activity or function is generally accepted as being a necessary 
component of the training, services, or CWT program that VA 
provided or authorized. 
 
38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 38, 
United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and (iii) whose day-to-day 
activities are subject to supervision by the Secretary of 
Veterans Affairs.  A Department facility is a facility over which 
the Secretary of Veterans Affairs has direct jurisdiction. 
 
38 C.F.R. § 3.361(e) explains activities that are not hospital 
care, medical or surgical treatment, or examination furnished by 
a Department employee or in a Department facility.  The following 
are not hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a Department 
facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital 
care or medical services furnished under a contract made under 38 
U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 
1720; (3) hospital care or medical services, including 
examination, provided under 38 U.S.C. § 8153 in a facility over 
which the Secretary does not have direct jurisdiction.

In this case, the Board finds that compensation under 38 U.S.C.A. 
§ 1151 is not warranted.  Viewed in its entirety, the evidence 
indicates that the Aspergillus infection was the proximate cause 
of the Veteran's death.  Although the examiner opined that this 
infection was not a foreseeable event, the evidence does not 
establish that the infection itself was the result of treatment 
furnished to the Veteran as required under 38 C.F.R. § 3.361(c) 
and 38 C.F.R. § 3.361(d).  In that regard, the examiner concluded 
that it was not possible to say beyond mere speculation that the 
Aspergillus organism was a hospital-acquired infection.  He noted 
that this type of infection was associated with surgical 
procedures, examinations such as bronchoscopy, ventilators, and 
endotracheal tubes.  However, the evidence does not indicate that 
the Veteran received such treatment prior to the October 2007 
bronchoscopy which detected the infection.  The examiner also 
noted the possibility that the Veteran came into the hospital in 
September with the Aspergillus infection already extant, and that 
it might have been caused by contaminated aerosol devices.  
Moreover, there is no competent evidence in the claims file to 
otherwise support the conclusion that the Veteran's Aspergillus 
infection was the result of treatment rendered by VA.  
Accordingly, DIC compensation under 38 U.S.C.A. § 1151 is not 
appropriate in this case.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits for the Veteran's death under 
38 U.S.C.A. § 1151 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


